DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments regarding the 112 rejections, as well as the drawing and specification objections have been fully considered and are persuasive. The rejections and objections have been withdrawn.
Applicant's arguments regarding the 102 rejection have been fully considered but they are not persuasive. In accordance with the updated claim limitations, the rejection citations have been updated as well.  The Examiner notes that the Applicant makes an argument concerning the spacing of the elements around the circumference of the device (the Examiner notes that the wording of the argument is non-sensical as currently written.  As such, the Examiner is required to “guess” what the Applicant argues.).  Based upon the nature of the device, and the fact that the elements are arranged circularly around the center of the device, the Examiner interprets the claim limitation as having been met.


Claim Objections
Claim 16 is objected to because of the following informalities:  the last sentence of the claim reads “the receiving regions and the setting elements being arranged so as to be distributed spaced apart evenly from one another circumferentially around a circumference of the spring element”.  The specific words “so as to be distributed spaced apart evenly” are confusing, as the term distributed and spaced are past tense verbs, and must have either; 1 - another word in between them (i.e. “so as to be distributed and/or spaced apart”) , 2 – one of the words must be removed  (i.e. “so as to be spaced apart”), 3 – a different sentence structure must be formed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-25, 28, and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, (US 8,914,947).

Regarding claim 16, Weiss discloses: A handle (Fig. 3, handle 3) for a handheld power tool ((Col. 4, lines 53-62 describe the use of the handle in conjunction with power tools -  “The handle arrangement is assigned a connecting part 2 which serves to connect the handle arrangement to the machine component 1.”), the handle comprising: 

a grip portion (Figs. 3-5, elongate handle section 4) grippable by a user;

a fastener portion (Figs. 3-4, connecting part 2), the handle fastenable to the handheld power tool via the fastener portion (Col. 4, line 62 – “The handle arrangement is assigned a connecting part 2 which serves to connect the handle arrangement to the machine component 1.”); and 

an oscillation decoupling device (Figs. 3-4, the damping arrangement 12 of Weiss has numerous components and will be cited as such.  This is in accordance with the current application, in which drawing page 2 clearly shows that the oscillation decoupling device, item 17, has at least 5 sub-components (14, 18, 19, 20, and 21).   As such, the Examiner will cite numerous items as being the components of the device.) designed to decouple oscillations acting on the fastening portion from the grip portion, the oscillation decoupling device having a spring element (Figs. 3-4, there exists several items that meet the claim limitations of a spring element – the  damping mass element 8, damping element 13, and tie rod 30) with a settable spring stiffness (Figs. 3-4, tensioning mechanism 26)(Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.”)

and having a plurality of setting elements (Figs. 3-4, the tensioning mechanism 26 is the device used for setting the spring stiffness.  The mechanism consists of screw element 27, tie rod 30, coupling sleeve 14, supporting tube 21, fastening screw 22 ) for setting the spring stiffness of the spring element (Col. 9, line 17),  the spring element having a plurality of receiving regions (see Examiner Illustration 1) extending in a longitudinal direction  (see Examiner Illustration 1) of the spring element, the setting elements being received at least in certain portions in the receiving regions (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26, driver formation 29, and further see Examiner Illustration 1); the receiving regions and the setting elements being arranged so as to be distributed spaced (please see objection above concerning this language) apart evenly from one another circumferentially around a circumference of the spring element (as can be seen in Figs. 3-5, the spring elements, including both the receiving and the setting elements are arranged in a circular format, with the center of the device containing the tie rod 30, with further elements being arranged in subsequent, evenly spaced circular layers around the circumference of the device.  As such, the claim limitations are met.)  .

    PNG
    media_image1.png
    391
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    519
    media_image2.png
    Greyscale

Examiner Illustration 1
Regarding claim 17, Weiss further discloses: the oscillation decoupling device  (Figs. 1 and 2, damper 6) is arranged at least in certain portions within a grip element of the handle (Figures 1 and 2 shows the elements of the damper system arranged within the grip portion 2 of the handle 1).

Regarding claim 18, Weiss further discloses: the spring element is produced from an elastomer (Col. 7, line 15 – “The damping arrangement 12 consists here and preferably of a damping material which may be a flexible plastics material, in particular a foam material.”; Col. 7, line 4 – “the configuration of the damping arrangement 12 is conceivable with only a single damping element 13 which preferably consists of an elastically deformable plastics material.”).

Regarding claim 19, Weiss further discloses: the elastomer is a rubber material, a thermoplastic elastomer or a silicone material (Col. 7, line 15 – “The damping arrangement 12 consists here and preferably of a damping material which may be a flexible plastics material, in particular a foam material.”; Col. 7, line 4 – “the configuration of the damping arrangement 12 is conceivable with only a single damping element 13 which preferably consists of an elastically deformable plastics material.”).

Regarding claim 20, Weiss further discloses: a spring stiffness of the spring element (Figs. 3-4, tie rod 30) is steplessly settable (Figs. 3-4, tensioning mechanism 26)(Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.” – the Examiner notes that as the tension is manipulated by a screw, it is “steplessly” settable, as it is infinitely adjustable within the minimum and maximum settings of the screw. ).

Regarding claim 21, Weiss further discloses: the spring element (Figs. 3-4, tie rod 30) is tubular (as the tie rod 30 interacts with the screw elements 27, it must be a fact that the tie rod must be tubular).

Regarding claim 22, Weiss further discloses: the oscillation decoupling device (Figs. 3-4, damping arrangement 12)  has a connector element (Figs. 3-4, coupling sleeve 14) received in the spring element (Figs. 3-4, damping mass element 8, damping element 13) at least in certain portions and connecting the fastener portion (Figs. 3-4, connecting part 2) to the grip portion  (Figs. 3-5, elongate handle section 4).

Regarding claim 23, Weiss further discloses: the oscillation decoupling device (Figs. 3-4, damping arrangement 12) has a spring element holder (Fig. 3, damping section 17, tie rod 30) arranged within the grip portion (Figs. 3-5, elongate handle section 4), the spring element (Figs. 3-4, damping mass element 8, damping element 13) being received in the spring element holder.

Regarding claim 24, Weiss further discloses: the spring element (Figs. 3-4, damping mass element 8, damping element 13) connects the connector element (Figs. 3-4, coupling sleeve 14) to the spring element holder (Fig. 3, damping section 17, tie rod 30).

Regarding claim 25, Weiss further discloses: the spring element (Figs. 3-4, damping mass element 8, damping element 13) integrally bonds the connector element (Figs. 3-4, coupling sleeve 14) to the spring element holder (Fig. 3, damping section 17, tie rod 30). (Col. 3, line 17 – “the handle is coupled to the connecting part via an elastically deformable damping arrangement”).

Regarding claim 28, Weiss further discloses: the spring stiffness (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) of the spring element  (Figs. 3-4,  tie rod 30) is increasable when the setting elements are displaced into the receiving region (Col. 9, line 41, “In the exemplary embodiment illustrated in FIGS. 3 to 5, the connecting part 2 has a tie rod 30 which extends through the coupling sleeve 14 and acts on a tensioning mechanism 26 assigned to the machine component 1 and on both sides on the coupling sleeve 14 in an axially clamping manner. In this case, the screw element 27 is in screw engagement with the tie rod 30 and thus ensures a tensile stress of the tie rod 30 and at the same time a compressive stress, i.e. an above-discussed clamping, of the coupling sleeve 14.”) along the longitudinal direction (up/down direction), and the spring stiffness of the spring element is reduceable when the setting elements are displaced out of the receiving region along the longitudinal direction (Col. 9, line 41).

Regarding claim 30, Weiss further discloses: the setting elements (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) are bar-shaped and have a circular, oval or polygonal cross section (as seen in Figure 5, the screw element 27 has a rectangular cross section, which meets the definition of a polygon)

Regarding claim 31, Weiss further discloses: the setting elements (Figs. 3-4, screw element 27 in conjunction with tensioning mechanism 26) have a rectangular, triangular or square cross section (the screw element 27 has a rectangular cross section, as seen in Figure 5).

Regarding claim 32, Weiss further discloses: the spring stiffness  (Col. 9, line 17 – “the connecting part 2 is assigned a tensioning mechanism 26 which can be tensioned by the actuation of a screw element 27, here a screw nut, arranged in the transition region between the handle section 4 and the damping section 17.”) of the spring element (Figs. 3-4,  tie rod 30) is set manually, mechanically or mechatronically (Col. 9, line 41, “In the exemplary embodiment illustrated in FIGS. 3 to 5, the connecting part 2 has a tie rod 30 which extends through the coupling sleeve 14 and acts on a tensioning mechanism 26 assigned to the machine component 1 and on both sides on the coupling sleeve 14 in an axially clamping manner. In this case, the screw element 27 is in screw engagement with the tie rod 30 and thus ensures a tensile stress of the tie rod 30 and at the same time a compressive stress, i.e. an above-discussed clamping, of the coupling sleeve 14.”).

Regarding claim 33, Weiss discloses: A handheld power tool comprising the handle as recited in claim 16 (Col. 4, lines 53-62 describe the use of the handle in conjunction with power tools).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731